Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

The amendments and arguments filed May 17, 2022 are acknowledged and have been fully considered.  Claims 1-7, 9-18, and 20-24 are now pending.  Claims 8 and 19 are cancelled; claims 1-7, 9, and 18 are amended; claims 10-18 and 20-24 are withdrawn.  Claims 1-7 and 9 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1-7 and 9 under 35 U.S.C. 112(b)/112 2nd paragraph is withdrawn in light of the claim amendments.  

The rejections of claim 8 are moot in light of the claim cancellation.  

The rejection of claims 1-8 under 35 U.S.C. 102(b) over GUPTA '468 is withdrawn in light of the claim amendments.

The rejection of claims 1-8 under 35 U.S.C. 102(b) over GUPTA 1999 is withdrawn in light of the claim amendments.

The rejection of claims 1-7 and 9 under 35 U.S.C. 103(a) over GUPTA '468 and GUPTA '259 is withdrawn in light of the claim amendments.

The double patenting rejection over US 6,689,275 has been withdrawn in light of the in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The double patenting rejection over US 6,779,468 has been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(b) as being anticipated by GUPTA '259 (US 2007/0148259; Pub. Jun. 28, 2007; on IDS).
Claim Interpretation: Applicant made several comments in the 5/17/22 response (e.g., see pgs. 7-8) that warrant a response.  This section is provided to reiterate that the instant claims are product claims, not method claims, and to clarify that the instant product claims do NOT require a particular dosing regimen.  In other words, an active method step of intravenous injection/infusion of a certain FPC iron dose (or infusion rate) is NOT required by the instant claims, which are drawn to a product, not a method of administering said product.  Some of applicant's arguments misconstrue the scope and requirements of the claims.  For example, on p. 7, applicant argues that "the recited intravenous injection or intravenous infusion rates are novel".  Similarly, on p. 8, applicant argues that "Gupta Poster does not anticipate intravenous injection or intravenous infusion", and makes similar comments about intravenous infusion dosage or infusion rates.  Similarly, on p. 8, applicant argues that "Gupta 1999 is silent regarding the administration [of] the SFP directly into circulation", referring to distinct "methods of infusion".  The instant claims are product claims, not method claims.  As such, they do not require any step of intravenous injection/infusion.  They do not require administration directly into the circulation.  Nor do they require a specific dosage or rate to be administered.  All that is required is that the product be capable of providing the recited FPC iron dose, if one were to administer the formulation via the intravenous route.  See MPEP § 2111.02.  In this case, the recitation "for intravenous injection or intravenous infusion directly into the circulation" does not impart any structural limitations.  As such, any composition consisting of a suitable amount of FPC (a minimum of 2.4 mg), water, and any components for formulating the composition as an intravenously injectable composition is considered capable of the intended use and meets the claim.  While the anticipation rejections over Gupta '468, Gupta Poster, and Gupta 1999 have been withdrawn due to the claim amendments (i.e., the newly added "consisting of" language), the aspects of applicant's arguments relating to method steps or a dosing regimen are not persuasive regarding the instant product claims.  
Gupta '259 discloses an aqueous solution of FePPi (soluble ferric pyrophosphate, which is a citrate chelate (i.e., FPC)) containing water for injection and conventional additives such as agents to increase the osmolality and antioxidants ([0043], [0071]).  Gupta '259 exemplifies a 50 mg/ml (5% wt/vol) filter-sterilized formulation consisting of FePPi in sterile water (Example 1; [0091]).  This solution meets all the structural limitations of the claims and could be used to deliver 2.4 to 48 mg per day.  Thus, it anticipates claims 1-7 and 9.  
Regarding claims 6 and 7, the instant product claims do not require any active method steps or infusion rates (see the Claim Interpretation section above).  The solution taught by Gupta '259 in Example 1 is considered to be capable of being administered at the recited rates, absent evidence to the contrary.  Thus, claims 6-7 are anticipated.  
Regarding claim 9, Gupta '259 teaches FePPi (soluble ferric pyrophosphate, which is a citrate chelate (i.e., FPC)) is a chelate in which ferric iron is chelated to pyrophosphate and citrate ([0043]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 6,779,468
Claims 1-7 and 9 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 6,779,468, in view of Gupta '259.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '468 claims anticipate or render obvious that of the instant claims.  The difference between the two claim sets is that the '468 claims do not recite a composition consisting of FPC, water, and formulation aids for intravenous formulations.  However, the '468 claims recite a treatment for iron deficiency with a parenteral composition comprising ferric pyrophosphate, specifically by intravenous administration.  Gupta '259 discloses an aqueous solution of FePPi (soluble ferric pyrophosphate, which is a citrate chelate (i.e., FPC)) containing water for injection and conventional additives such as agents to increase the osmolality and antioxidants ([0043], [0071]).  Gupta '259 exemplifies a 50 mg/ml (5% wt/vol) filter-sterilized formulation consisting of FePPi in sterile water (Example 1; [0091]).  Thus it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use known compositions of FePPi, which are taught as intravenously injectable by the prior art, and the entire scope of the instant claims is rendered obvious since the instantly claimed features are obvious variations of the '468 claims.  

NEW GROUNDS OF OBJECTION/REJECTION

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 and 9 are indefinite in the recitation "An aqueous pharmaceutical composition consisting of ferric pyrophosphate citrate chelate (FPC) formulated for intravenous injection or intravenous infusion" in claim 1.  It is not clear how the closed "consisting of" language comports with the limitation "formulated for intravenous injection or intravenous infusion".  The claim is drafted in such a way that the meaning of "consisting of" is unclear.  For example, the claim recites "An aqueous pharmaceutical composition consisting of ferric pyrophosphate citrate chelate (FPC)".  The claim does not say "a composition consisting of ferric pyrophosphate citrate chelate (FPC) and water".  Instead, the only component that follows the "consisting of" language is the FPC.  However, the composition also presumably contains water since it is described as "aqueous".  Therefore, the "consisting of" language does not appear to be limited to only FPC as the actual claim language suggests.  
This issue is further exacerbated by the language "formulated for intravenous injection or intravenous infusion".  Does this limitation allow the claimed composition to "consist of" FPC, water (presumably), AND any components that are typically added to solutions to formulate them intravenous injection or intravenous infusion?  For example, antioxidants, agents to adjust pH, and agents to adjust osmolarity/osmolality are commonly added to solutions for i.v. injection/infusion.  Are such components allowed by the instant claims, or not?  If so, then the "consisting of" language is unclear.  If not, then the language "formulated for intravenous injection or intravenous infusion" is meaningless since, in this scenario, an aqueous solution consisting of FPC cannot contain any components besides FPC and water.  If the latter is the intended meaning, then the phrase "formulated for intravenous injection or intravenous infusion" serves only to add confusion and should be removed.  For the purposes of this Office Action, the claim will be interpreted to consist of FPC, water, and any components typically added to i.v. injection/infusion compositions to formulate them for this route of administration.  

Summary/Conclusion
Claims 1-7 and 9 are rejected; claims 8 and 19 are cancelled.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658